Name: Council Regulation (EEC) No 1118/81 of 28 April 1981 amending Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/ 10 Official Journal of the European Communities 30 . 4 . 81 COUNCIL REGULATION (EEC) No 1118/81 of 28 April 1981 amending Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, for administrative reasons, this maximum level should be amended only where changes in the market demand for the product warrant such amend ­ ment, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas Article 3a of Regulation (EEC) No 516/77 (3 ), as last amended by Regulation (EEC) No 3454/80 (4), introduced a system of production aid for certain processed products ; whereas , if the situation provided for in paragraph 5 of Article 3a arises, it is possible to limit the grant of aid to a quantity determined on the basis of average production in the three years preceding the marketing year for which the aid is fixed ; Whereas experience has shown that the final figures to be used for calculating average production over three years are sometimes not available in time ; whereas, in order to avoid the disadvantage of fixing a maximum level on the basis of provisional data, provi ­ sion should be made for the maximum level to be fixed on the basis of the most recent reliable produc ­ tion data available ; In Article 3a of Regulation (EEC) No 516/77, para ­ graph 5 shall be replaced by the following : ' 5 . Where the Community production potential for a product referred to in Annex la is likely to cause a major imbalance between production and market possibilities, the Council , acting by a quali ­ fied majority on a proposal from the Commission , may decide to limit the granting of the production aid to a specified quantity . This quantity shall be fixed taking into account the average Community production in the last marketing years for which reliable figures are available . The quantity may be amended on the basis of changes in market possi ­ bilities for the product concerned'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING (') OJ No C 75 , 3 . 4 . 1981 , p . 37 . (2 ) OJ No C 90 , 21 . 4. 1981 , p . 101 . ( 3 ) OJ No L 73 , 21 . 3 . 1977, p . 1 . (4 ) OJ No L 360 , 31 . 12 . 1980 , p . 16 .